Citation Nr: 0511493	
Decision Date: 04/22/05    Archive Date: 05/03/05

DOCKET NO.  04-06 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to restoration of a 100 percent rating for 
service-connected non-Hodgkin's lymphoma, to include the 
question of whether an increased rating is warranted for 
residuals of non-Hodgkin's lymphoma, currently evaluated as 
10 percent disabling.

2.  Entitlement to increased rating for depression, secondary 
to service-connected non-Hodgkin's lymphoma, currently 
evaluated as 70 percent disabling.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1965 until 
March 1968, including honorable service in the Vietnam 
conflict.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2003 and January 2004 rating 
decisions of the St. Petersburg, Florida, Regional Office 
(RO) of the Department of Veterans Affairs (VA), which 
reduced the veteran's disability rating from 100 percent for 
his non-Hodgkin's lymphoma to 10 percent for residuals of the 
disease.

The issue certified for appeal and as phrased in the January 
2004 Statement of the Case was entitlement to an increased 
rating for the veteran's service-connected condition.  
However, the veteran filed a notice of disagreement in 
response to the rating decision that reduced the disability 
rating for this condition, as indicated above.  See 
Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-280 (1992) 
(the issue on appeal is not whether the veteran is entitled 
to an increase, but whether the reduction in rating was 
proper); Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991) 
("[t]his is a rating reduction case, not a rating increase 
case.").  However, the Board does find that the veteran has 
also effectively argued he is entitled to a higher rating 
currently.  Therefore, the issue on appeal has been 
recharacterized as shown above.

In the January 2004 rating decision, the RO also assigned a 
70 percent disability rating for depression, secondary to 
service-connected non-Hodgkin's lymphoma.  As discussed in 
more detail in the remand section below, the Board finds that 
the veteran filed a notice of disagreement (NOD) with this 
decision, thereby initiating, but not perfecting, an appeal.  
As such, this issue is REMANDED to the agency of original 
jurisdiction (AOJ) via the Appeals Management Center (AMC), 
in Washington, DC.




REMAND

The Board will remand the restoration/higher rating claim to 
ensure full and complete compliance with the enhanced duty-
to-notify and duty-to-assist provisions enacted by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (the VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107 (West 2002)].  The U.S. 
Court of Appeals for Veterans Claims (Court) has mandated 
that VA ensure strict compliance with the provisions of the 
VCAA. See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  It cannot be said, in this case, that there has 
been sufficient compliance when the RO at no time sent a 
letter to the veteran notifying him of what was needed to 
substantiate this claim, what his responsibilities were with 
respect to the claim, and whether VA would assist him in any 
manner.  For these reasons, the Board must remand the case 
for compliance with the duty-to-notify and duty-to-assist 
provisions contained in this law and to ensure the veteran 
has had full due process of law.

Further development is also required with regards to the 
requests made by the veteran in his substantive appeal in 
January 2004.

In January 2004, the RO issued a rating decision assigning a 
10 percent disability rating for residuals of non-Hodgkin's 
lymphoma, and granting a 70 percent disability rating for a 
major depressive disorder, secondary to non-Hodgkin's 
lymphoma.  That same day, the RO issued a statement of the 
case (SOC) addressing the reduction.  In response to the SOC, 
the veteran timely filed his substantive appeal, submitting a 
VA Form 9 that same month.  

Because no special wording is required for a NOD, the 
veteran's indication in his VA Form 9 that if any claim was 
granted an initial rating or an increased rating, he wished 
to appeal it serves as a NOD for the January 2004 grant of 
service connection for depression, secondary to service-
connected non-Hodgkin's lymphoma, with an evaluation of 70 
percent.  See 38 C.F.R. §§ 20.201, 20.302(a).  The notice of 
disagreement is still pending.  It is proper to remand this 
claim because the appellant has not been provided a SOC on 
this issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 
(1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); 
VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, this issue 
will be returned to the Board after issuance of the SOC only 
if perfected by the filing of a timely substantive appeal.  
See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 
9 Vet. App. at 130.

Therefore, this matter is remanded for the following action:

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the duty-to-notify and duty-to-assist 
requirements are fully complied with and 
satisfied.  The RO should also notify the 
veteran of what evidence, if any, the 
veteran is to submit and what evidence VA 
will obtain with respect to the claim of 
entitlement to restoration of a 100 
percent rating for service-connected non-
Hodgkin's lymphoma, to include the 
question of whether an increased rating 
is warranted for residuals of non-
Hodgkin's lymphoma.

2.  Upon completion of the above, and 
after obtaining any evidence identified 
by the veteran, or allowing him an 
appropriate response period, the RO 
should readjudicate the claims.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  An appropriate 
period of time should be allowed for 
response.

3.  The RO should specifically consider 
the issue of whether an increased rating 
is justified for the veteran's 
depression, secondary to his non-
Hodgkin's lymphoma; if the benefits 
sought cannot be granted, the RO should 
issue a SOC in accordance with applicable 
law and regulations.  The veteran should 
be informed of the period of time within 
which he must file a substantive appeal 
to perfect his appeal to the Board 
concerning this issue.  If a timely 
substantive appeal is not filed, the 
claim should not be certified to the 
Board.  If a timely substantive appeal is 
filed, the case should be returned to the 
Board for further appellate 
consideration. 

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
MICHELLE L. KANE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).






